            Case 1:20-cv-08067-RA Document 6 Filed 10/09/20 Page 1 of 1


                                                                 USDC-SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
                                                                 DOC#:
TYRONE H. MASSEY,                                                DATE FILED: 10/9/2020

                               Plaintiff,
                                                                 20-CV-8067 (RA)
                        v.
                                                             ORDER OF SERVICE
CAPTAIN HOLDER; CITY OF NEW
YORK,

                               Defendants.

RONNIE ABRAMS, United States District Judge:

         The Clerk of Court is respectfully directed to notify the New York City Department of

Correction and the New York City Law Department of this Order. The Court requests that

Defendants Captain Holder and the City of New York waive service of summons.

SO ORDERED.

Dated:     October 9, 2020
           New York, New York

                                                              RONNIE ABRAMS
                                                           United States District Judge
